DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 15, 2019 and November 27, 2019 has been considered by the Examiner.

Drawings
3.	The drawings are objected to because they are missing, the application currently has no drawings filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Allowable Subject Matter
4.	Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-14 is:
Regarding claims 1-14, the prior art does not teach or fairly suggest in combination with the other claimed limitations an installation device for installing flush-mounted fixtures on/in a wall, wherein the installation device comprises, wherein the securing section is configured such that a relative rotation between the wall plug and the retainer in a first direction of rotation leads to a reduction in the distance between the first free end and the second free end of the wall plug, and that a relative rotation between the wall plug and the retainer in a second direction of rotation, opposite the first direction of rotation, leads to an increase in the distance between the first free end and the second free end of the wall plug.
This limitation is found in claims 1-14, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stathis et al (US 9,024,211), Mockett (US 6,694,566), Hoefer (US .

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

March 9, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848